                 Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 1 of 18




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  MANUEL BAUDILIO IXQUEPTAP,
  individually and on behalf of others similarly
  situated,
                                                                        COMPLAINT
                                     Plaintiff,

                    -against-                                COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  DERA RESTAURANT, INC. (D/B/A
  DERA), MOHAMMAD S ULLAH, and                                            ECF Case
  OSCAR RIVERA,

                                      Defendants.
  -------------------------------------------------------X

            Plaintiff Manuel Baudilio Ixqueptap (“Plaintiff Baudilio” or “Mr. Baudilio”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against Dera Restaurant, Inc. (d/b/a Dera),

 (“Defendant Corporation”), Mohammad S Ullah and Oscar Rivera, (“Individual Defendants”),

 (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.        Plaintiff Baudilio is a former employee of Defendants Dera Restaurant, Inc. (d/b/a

Dera), Mohammad S Ullah, and Oscar Rivera.

       2.         Defendants own, operate, or control a Pakistani restaurant, located at 7209

Broadway, Jackson Heights, New York, 11372 under the name “Dera”.
               Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 2 of 18




       3.      Upon information and belief, individual Defendants Mohammad S Ullah and Oscar

Rivera, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Baudilio was employed as a dishwasher and food preparer at the restaurant

located at 7209 Broadway, Jackson Heights, New York, 11372.

       5.      At all times relevant to this Complaint, Plaintiff Baudilio worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Baudilio appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Defendants’ conduct extended beyond Plaintiff Baudilio to all other similarly situated

employees.

       8.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Baudilio and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       9.      Plaintiff Baudilio now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.




                                                   -2-
               Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 3 of 18




       10.     Plaintiff Baudilio seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Baudilio’s state law claims under 28

U.S.C. § 1367(a).

       12.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Pakistani restaurant located in this district. Further, Plaintiff Baudilio was employed by

Defendants in this district.

                                                 PARTIES

                                                   Plaintiff

       13.     Plaintiff Manuel Baudilio Ixqueptap (“Plaintiff Baudilio” or “Mr. Baudilio”) is an

adult individual residing in Queens County, New York.

       14.     Plaintiff Baudilio was employed by Defendants at Dera from approximately

October 2019 until on or about June 2020.

       15.     Plaintiff Baudilio consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).




                                                  -3-
               Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 4 of 18




                                              Defendants

         16.   At all relevant times, Defendants owned, operated, or controlled a Pakistani

restaurant, located at 7209 Broadway, Jackson Heights, New York, 11372 under the name “Dera”.

         17.   Upon information and belief, Dera Restaurant, Inc. (d/b/a Dera) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 7209 Broadway, Jackson Heights, New York,

11372.

         18.   Defendant Mohammad S Ullah is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Mohammad S Ullah is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Mohammad S Ullah possesses operational control over Defendant Corporation, an ownership

interest in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Baudilio, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

         19.   Defendant Oscar Rivera is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Oscar Rivera is sued individually

in his capacity as a manager of Defendant Corporation. Defendant Oscar Rivera possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiff Baudilio, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.




                                                  -4-
               Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 5 of 18




                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       20.     Defendants operate a Pakistani restaurant located in the Jackson Heights section of

Queens.

       21.     Individual Defendants, Mohammad S Ullah and Oscar Rivera, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, or

control significant functions of Defendant Corporation.

       22.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       23.     Each Defendant possessed substantial control over Plaintiff Baudilio’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Baudilio, and all similarly situated individuals,

referred to herein.

       24.     Defendants jointly employed Plaintiff Baudilio (and all similarly situated employees)

and are Plaintiff Baudilio’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiff Baudilio and/or

similarly situated individuals.

       26.     Upon information and belief, Individual Defendant Mohammad S Ullah operates

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,



                                                  -5-
               Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 6 of 18




             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       27.     At all relevant times, Defendants were Plaintiff Baudilio’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Baudilio, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Baudilio’s services.

       28.     In each year from 2019 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       29.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.




                                                   -6-
              Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 7 of 18




                                         Individual Plaintiff

       30.     Plaintiff Baudilio is a former employee of Defendants who was employed as a

dishwasher and food preparer. Plaintiff Baudilio seeks to represent a class of similarly situated

individuals under 29 U.S.C. 216(b).

                                 Plaintiff Manuel Baudilio Ixqueptap

       31.     Plaintiff Baudilio was employed by Defendants from approximately October 2019

until on or about June 2020.

       32.     Defendants employed Plaintiff Baudilio as a dishwasher and food preparer.

       33.     Plaintiff Baudilio regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       34.     Plaintiff Baudilio’s work duties required neither discretion nor independent

judgment.

       35.     From approximately October 2019 until on or about February 2020 of his

employment with Defendants, Plaintiff Baudilio regularly worked in excess of 40 hours per week.

       36.     From approximately October 2019 until on or about February 2020, Plaintiff Baudilio

worked from approximately 9:00 a.m. until on or about 7:00 p.m., Mondays through Saturdays

(typically 60 hours per week).

       37.     From approximately March 2020 until on or about June 2020, Plaintiff Baudilio

worked from approximately 9:00 a.m. until on or about 4:00 p.m. to 5:00 p.m., 2 days a week

(typically 14 to 16 hours per week).

       38.     Throughout his employment, Defendants paid Plaintiff Baudilio his wages in cash.

       39.     From approximately October 2019 until on or about June 2020, Defendants paid

Plaintiff Baudilio $8.50 per hour.



                                                 -7-
               Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 8 of 18




       40.     Defendants never granted Plaintiff Baudilio any breaks or meal periods of any kind.

       41.     Plaintiff Baudilio was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       42.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Baudilio regarding overtime and wages under the FLSA and NYLL.

       43.     Defendants did not provide Plaintiff Baudilio an accurate statement of wages, as

required by NYLL 195(3).

      44.      Defendants did not give any notice to Plaintiff Baudilio, in English and in Spanish

(Plaintiff Baudilio’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      45.      Defendants required Plaintiff Baudilio to purchase “tools of the trade” with his own

funds—including a pair of uniform shoes.

                                 Defendants’ General Employment Practices

      46.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Baudilio (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      47.      Plaintiff Baudilio was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.




                                                  -8-
               Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 9 of 18




      48.      Defendants’ pay practices resulted in Plaintiff Baudilio not receiving payment for all

his hours worked, and resulted in Plaintiff Baudilio’s effective rate of pay falling below the required

minimum wage rate.

      49.      Defendants    willfully   disregarded    and   purposefully    evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      50.      Defendants paid Plaintiff Baudilio his wages in cash.

      51.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      52.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Baudilio (and similarly situated individuals) worked,

and to avoid paying Plaintiff Baudilio properly for his full hours worked.

      53.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      54.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Baudilio and other similarly situated former workers.

      55.      Defendants failed to provide Plaintiff Baudilio and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum



                                                  -9-
              Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 10 of 18




wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      56.      Defendants failed to provide Plaintiff Baudilio and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      57.       Plaintiff Baudilio brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      58.      At all relevant times, Plaintiff Baudilio and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.




                                                  - 10 -
                 Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 11 of 18




      59.         The claims of Plaintiff Baudilio stated herein are similar to those of the other

employees.

                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      60.         Plaintiff Baudilio repeats and realleges all paragraphs above as though fully set forth

herein.

      61.         At all times relevant to this action, Defendants were Plaintiff Baudilio’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d).

      62.         Defendants had the power to hire and fire Plaintiff Baudilio (and the FLSA Class

Members), controlled the terms and conditions of their employment, and determined the rate and

method of any compensation in exchange for their employment.

      63.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      64.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          65.     Defendants failed to pay Plaintiff Baudilio (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      66.         Defendants’ failure to pay Plaintiff Baudilio (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      67.         Plaintiff Baudilio (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                    - 11 -
              Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 12 of 18




                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      68.      Plaintiff Baudilio repeats and realleges all paragraphs above as though fully set forth

herein.

      69.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Baudilio (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      70.      Defendants’ failure to pay Plaintiff Baudilio (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      71.      Plaintiff Baudilio (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      72.       Plaintiff Baudilio repeats and realleges all paragraphs above as though fully set forth

herein.

      73.      At all times relevant to this action, Defendants were Plaintiff Baudilio’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651.

      74.       Defendants had the power to hire and fire Plaintiff Baudilio, controlled the terms and

conditions of his employment, and determined the rates and methods of any compensation in

exchange for his employment.

      75.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Baudilio less than the minimum wage.




                                                  - 12 -
              Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 13 of 18




      76.      Defendants’ failure to pay Plaintiff Baudilio the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      77.      Plaintiff Baudilio was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      78.      Plaintiff Baudilio repeats and realleges all paragraphs above as though fully set forth

herein.

      79.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Baudilio overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      80.      Defendants’ failure to pay Plaintiff Baudilio overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      81.      Plaintiff Baudilio was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      82.      Plaintiff Baudilio repeats and realleges all paragraphs above as though fully set forth

herein.

      83.      Defendants failed to provide Plaintiff Baudilio with a written notice, in English and

in Spanish (Plaintiff Baudilio’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,



                                                 - 13 -
              Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 14 of 18




if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      84.      Defendants are liable to Plaintiff Baudilio in the amount of $5,000, together with

costs and attorneys’ fees.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      85.       Plaintiff Baudilio repeats and realleges all paragraphs above as though fully set forth

herein.

      86.      With each payment of wages, Defendants failed to provide Plaintiff Baudilio with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      87.      Defendants are liable to Plaintiff Baudilio in the amount of $5,000, together with

costs and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS



                                                  - 14 -
                  Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 15 of 18




      88.          Plaintiff Baudilio repeats and realleges all paragraphs above as though fully set forth

herein.

      89.         Defendants required Plaintiff Baudilio to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      90.         Plaintiff Baudilio was damaged in an amount to be determined at trial.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Baudilio respectfully requests that this Court enter judgment

 against Defendants by:

            (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Baudilio and the FLSA Class

 members;

            (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Baudilio and the FLSA Class members;

            (d)     Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Baudilio’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;




                                                     - 15 -
              Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 16 of 18




        (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Baudilio and the FLSA Class members;

        (f)     Awarding Plaintiff Baudilio and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)     Awarding Plaintiff Baudilio and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Baudilio;

        (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Baudilio;

        (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Baudilio’s compensation, hours, wages and any deductions or

credits taken against wages;

        (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Baudilio;

        (l)     Awarding Plaintiff Baudilio damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

applicable

        (m)     Awarding Plaintiff Baudilio damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);



                                              - 16 -
             Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 17 of 18




       (n)     Awarding Plaintiff Baudilio liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage and overtime compensation shown to be

owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (o)     Awarding Plaintiff Baudilio and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (p)      Awarding Plaintiff Baudilio and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Baudilio demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       November 12, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 17 -
               Case 1:20-cv-10254 Document 1 Filed 12/04/20 Page 18 of 18

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       October       , 2020
 BY HAND




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                     de octubre de 2020




                           Certified as a minority-owned business in the State of New York
